Citation Nr: 0600399	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1979 to August 1993 
with 6 years of previous active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision.  In September 2001, 
the Board remanded the case for additional development.  The 
case is now before the Board for final appellate 
determination. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  While the veteran takes medication for his hypertension, 
his hypertension is not manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (prior to and effective January 12, 1998) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in July 
2003 and February 2004.  These letters essentially provided 
notice of elements (1), (2), and (3).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOCs (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the July 2003 and 
February 2004 letters did not explicitly ask the veteran to 
provide "any evidence in his possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case, where the claim was 
adjudicated in July 1994.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notices provided to the veteran in 2003 
and 2004 were not given prior to the first adjudication of 
the claim, the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notices were provided, the case was 
readjudicated in a September 2005 SSOC.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  VA afforded the veteran examinations in 
July 1996 and February 2004 and copies of the examination 
reports have been associated with the claims folder.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
hypertension has been assigned a noncompensable rating.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case. 

The Board notes that since the veteran submitted his initial 
application for compensation in September 1993, the Rating 
Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities, including 
Diagnostic Code 7101.  This change became effective January 
12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Prior to January 12, 1998, a 10 percent rating for 
hypertension was warranted when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more.  38 C.F.R. § 4.104, 
DC 7101 (effective prior to January 12, 1998).

In this case, a compensable rating has not been met under the 
regulations in effect prior to January 12, 1998.  Although a 
VA examination in February 2004 indicates that the veteran's 
hypertension is well controlled with medications, the 
evidence does not demonstrate that he has a history of 
diastolic blood pressure predominantly 100 or more.  
Furthermore, the evidence does not show that his diastolic 
pressure has been predominately 100 or more.  In November 
1999, diastolic readings were 105 and 101; in November 2000, 
a reading was 107; and in May 2002, diastolic readings were 
100, 103, and 101.  These readings are a few out of almost 90 
found in the record.  Furthermore, diastolic pressure has 
been consistently noted to be under 100.  In fact, diastolic 
pressure has been in the range between 61 (October 2002) to 
99 (November 2002).  Therefore, the veteran does not warrant 
a compensable rating for hypertension under the prior 
regulations.

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more, which requires continuous medication for 
control.  38 C.F.R. § 4.104, Code 7101 (effective after 
January 12, 1998).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

Under the regulations in effect after January 12, 1998, the 
veteran's hypertension does not meet the requirements for a 
compensable evaluation.  As previously indicated, the record 
contains over 90 blood pressure readings.  Although the 
veteran's systolic pressure has been noted as 210 (April 
2000) and 162 (November 1999), the rest of his systolic blood 
pressure readings are well under 160.  As for his diastolic 
pressure readings, on a few occasions they have been over 
100.  In November 1999, diastolic readings were 105 and 101; 
in November 2000, readings were 107, 94, and 91; and in May 
2002, diastolic readings were 100, 103, and 101.  However, 
diastolic readings over 100 have not been confirmed on two or 
three occasions on 3 different days.  Furthermore, the 
majority of the 90 or so readings is well below 100 and range 
from 61 to 99.  Additionally, the February 2004 VA 
examination report notes that the veteran takes medication 
for his hypertension and has no current symptoms at present 
from his hypertension.  Therefore, a compensable rating under 
the criteria in effect after January 12, 1998 is not 
warranted.      

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hypertension was compensable.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his hypertension or that it has prevented 
him from working.  Moreover, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his 
hypertension is not warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the preponderance of the evidence is against a 
compensable rating for hypertension.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an initial compensable rating for hypertension 
is denied.





____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


